DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 are pending and under consideration. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy and a certified translation copy of the foreign priority document have been filed in parent Application No. 14355792, filed on May 30, 2014. This application is a continuation of US application no 16/387,587 filed on 04/18/2019, which is a continuation of US application no 15/942,440 filed on 03/31/2018, which is a continuation of US application no 14/355,792 filed on 05/30/2014, which is a 371 of PCT/KR2012/002224 03/27/2012, which claims priority from foreign application KR 10-2011-0113786 filed on 11/03/2011. 
Upon review of the disclosure of the prior-filed application, ‘587, ‘440, ‘792 and ‘786 fails to provide descriptive support for instant claims 3, 6-7. Claims 3, 6-7 directed to administering of construct in affected limb is performed on both legs of the human subject or administering construct on third and fourth visit are not disclosed in the applications from which applicant is claiming benefit of priority. There is not adequate support or enablement for claims 3, 6-7 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 3, 6-7 of the instant application. Therefore, the effective filing date for instant claims 3, 6-7 is 07/27/2020, while the effective filing date of claims 1-2 and 4 that is supported by all the earlier application is 11/03/2011.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the instant case, the limitation of claims 3, 6 and 7 are not supported by the originally filed specification. Appropriate correction is required. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4 and 5 are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by Gu et al (The Journal of Gene Medicine, 2011, 13, 602-610, online date 10/22/2011, IDS) as evidence by Kim et al (WO 2009/093880, dated  07/30/2009, IDS) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gu et al (The Journal of Gene Medicine, 2011, 13, 602-610) as evidence by Kim et al (WO 2009/093880, dated  07/30/2009, IDS).
It is noted that the reference Yongquan Gu, Jian Zhang,  Lianrui Guo,  Shijun Cui, Xuefeng Li, Dayou Ding,   Seong-Hyun Ho, Woong Hahn,  Sunyoung Kimshares co-authorship with the inventor of the instant application. It is noted that the reference of Gu was written by several individuals, who are not listed as inventors of the instant invention. Therefore, the reference of Gu et al was written by a different inventive entity than that of the instant invention.  
Claims are directed to a method for treating a human subject having painful diabetic peripheral neuropathy, the method comprising: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb, divided into a plurality of pain-tolerable injections, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. Dependent claims limits the method of claim 1, wherein the step of intramuscularly administering the DNA construct at a dose of 8 mg per affected limb is done over two visits.
With respect to claim 1, Gu et al teach a method of intramuscularly administering to a calf of human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb (see table 1), wherein each injection is performed with 0.25mg of DNA construct in 0.5 ml (see page 603, col. 2, last para.).  Gu construct pCK-HGF-X7 appears to be structurally and functionally similar to one claimed in the instant application that is further evidenced by the pCK-HGF-X7 DNA construct comprising HGF-X7 (SEQ ID NO: 13) as evidenced from the teaching of Kim. Regarding claim 2, Gu et al teach delivering dose of 8 mg in two sets of equally divided 32 injections (0.25mg/0.5ml) on days 1 that is repeated after 15 days (see page 602, col. 2, last para.). It is further disclosed that each injection sites in calf and/or thigh muscles are chosen based on the affected site and are administered a minimum of 2 cm apart (see table 1).  
	With respect to claims 4 and 5, Gu et al teach the step of intramuscularly administering an 8 mg dose comprises (i) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a first visit, and (ii) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a second visit (see table 1, page 603, col. 2, last para.). It is disclosed that administration of the HGF isoforms is repeated more than once, the dose administered may be the same each time (see Kim page 12, lines 5-8, 32-34).
Accordingly, claims 1-2, 4-5 are anticipated by Gu as evidence by Kim et or alternatively obvious over Gu as evidence by Kim et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3, 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gu et al (The Journal of Gene Medicine, 2011, 13, 602-610, online date 10/22/2011, IDS) as evidence by Kim et al (WO 2009/093880, dated  07/30/2009, IDS)  as applied above for claim 1-2, 4  and further in view of Nho et al (FASEB J. 32, 5119–5131 (2018).
With respect to claim 1, Gu et al teach a method of intramuscularly administering to a calf of human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb (see table 1), wherein each injection is performed with 0.25mg of DNA construct in 0.5 ml (see page 603, col. 2, last para.). The pCK-HGF-X7 DNA construct comprises HGF-X7 (SEQ ID NO: 13) as evidenced from the teaching of Kim.  Regarding claim 2, Gu et al teach delivering dose of 8 mg in two sets of equally divided 32 injections (0.25mg/0.5ml) on days 1 that is repeated after 15 days (see page 602, col. 2, last para.). It is further disclosed that each injection sites in calf and/or thigh muscles are chosen based on the affected site and are administered a minimum of 2 cm apart (see table 1).  It would be obvious for one ordinary skill in the art to treat one or both affected leg with intramuscular administration to a calf of human subject in need thereof a pCK-HGF-X7 DNA construct repeatedly for prolonged therapeutic effect. It is disclosed that administration of the HGF isoforms is repeated more than once, the dose administered may be the same each time (see Kim page 12, lines 5-8, 32-34).
The combination of reference differs from claimed invention by not disclosing intramuscularly administering an 8 mg dose in a subsequent plurality of visits in divided doses.
Nho et al teach determining the effect on pain associated with diabetic neuropathy following repeated intramuscular administration of pCK-HGF-X7 construct to a calf muscle of a subject in need thereof.  These results suggest that the additional injection of pCK-HGF-X7 at a delayed time point could further improve the pain-relieving effect (see page 5122, col. 1, last para. to col. 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Gu to further include repeated dose of intramuscular administration of pCK-HGF-X7 construct to a calf muscle of the subject in need thereof, in the method to elicit prolonged pain-relieving effect as suggested in Nho, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that delivery of HGF isoforms in repeated plurality of dose that is same each time would further improve the resulting outcome (see Kim and Nho) . Other limitation of delivering the dose to one or both affected legs would be obvious to one of ordinary skill in the art depending upon the site of affected legs. One of skill in the art would have been expected to have a reasonable expectation of success in repeating pCK-HGF-X7 dose because Kim and Nho both embrace the potential of administering the pCK-HGF-X7 at a delayed time point to further improve the pain-relieving effect. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “pain-tolerable injections” in claim1 and 7 are relative term which renders the claim indefinite.  The metes and bounds of the term “pain-tolerable injections” can’t be ascertained because pain tolerance is a relative and can vary with delivery volume or condition of different subject. The term “pain-tolerable injections” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification teaches administering 4 mg of pCK-HGF-X7 by injected in 16 sites of the calf muscle at a divided dose of 0.25 mg/0.5 ml/site. The art teaches numerous factors contribute to injection site pain that includes formulation, delivery volume, needle and devise type, injection speed, fluid viscosity, injection frequency and site and patient’s health (see table 1 of Clair Jones Rheumatol Ther (2020) 7:741–757). Therefore, a pain tolerable injection dose in  one patient may not be tolerable in another due to patient’s health and/or delivery volume etc. A direct recitation of 4 mg or 8 mg per affected limb divided in plurality of injection or HGF-X7 injected in 16 sites of the calf muscle at a divided dose of 0.25 mg/0.5 ml/site would obviate the basis of the rejection. Claims 2-6 directly or indirectly depend from the rejected base claim. Appropriate correction is required. 


Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claim 6 and 7 both encompass a method: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a first visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a second visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a third visit; and intramuscularly administering to the affected limb, the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a fourth visit, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9963493 and further in view of Nho et al (FASEB J. 32, 5119–5131 (2018). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to same method of treating pain in a human subject having diabetic peripheral neuropathy using same plasmid. Claims in the instant application is directed to Claims are directed to a method for treating a human subject having painful diabetic peripheral neuropathy, the method comprising: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb, divided into a plurality of pain-tolerable injections, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. Dependent claims limits the method of claim 1, wherein the step of intramuscularly administering the DNA construct at a dose of 8 mg per affected limb is done over two visits, wherein the step of intramuscularly administering the DNA construct at a dose of 8 mg per affected limb is performed on both legs of the human subject. Dependent claim 4 further limits the method of claim 2, wherein the step of intramuscularly administering an 8 mg dose comprises (i) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a first visit, and (ii) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a second visit. Claim 7 is directed to a method for treating a human subject having painful diabetic peripheral neuropathy, the method comprising: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a first visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a second visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a third visit; and intramuscularly administering to the affected limb, the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a fourth visit, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. In contrast, claims in ‘493 are directed to a method for treating pain in a human subject having diabetic peripheral neuropathy, the method comprising: intramuscularly administering to a calf of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb, equally divided into a plurality of injections and plurality of visits to reduce pain in said human subject, wherein each of the plurality of injections in any single visit is performed at a separate injection site, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13, and wherein each of the plurality of injections is performed with 0.25 mg of the pCK-HGF-X7 DNA construct in a volume of 0.5 ml. Dependent claims comprising repeating the step of intramuscularly administering a 16 mg dose in a subsequent plurality of visits. The combination of reference differs from claimed invention by not disclosing intramuscularly administering an 8 mg dose in a subsequent plurality of visits in divided doses. Nho et al teach determining the effect on pain associated with diabetic neuropathy following repeated intramuscular administration of pCK-HGF-X7 construct to a calf muscle of a subject in need thereof.  These results suggest that the additional injection of pCK-HGF-X7 at a delayed time point could further improve the pain-relieving effect (see page 5122, col. 1, last para. to col. 2). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of 492 to further include repeated dose of intramuscular administration of pCK-HGF-X7 construct to a calf muscle of the subject in need thereof, in the method to elicit prolonged pain-relieving effect as suggested in Nho, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. As such, the independent claim in   ‘493 claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10759841 and Nho et al (FASEB J. 32, 5119–5131 (2018).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to same method of treating pain in a human subject having diabetic peripheral neuropathy using same plasmid. Claims in the instant application is directed to a method for treating a human subject having painful diabetic peripheral neuropathy, the method comprising: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 8 mg per affected limb, divided into a plurality of pain-tolerable injections, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. Dependent claims limits the method of claim 1, wherein the step of intramuscularly administering the DNA construct at a dose of 8 mg per affected limb is done over two visits, wherein the step of intramuscularly administering the DNA construct at a dose of 8 mg per affected limb is performed on both legs of the human subject. Dependent claim 4 further limits the method of claim 2, wherein the step of intramuscularly administering an 8 mg dose comprises (i) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a first visit, and (ii) administering 4 mg of the DNA construct to the affected limb divided into 16 pain-tolerable injections on a second visit. Claim 7 is directed to a method for treating a human subject having painful diabetic peripheral neuropathy, the method comprising: intramuscularly administering to an affected limb of the human subject in need thereof a pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a first visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a second visit; intramuscularly administering to the affected limb the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a third visit; and intramuscularly administering to the affected limb, the pCK-HGF-X7 DNA construct at a dose of 4 mg per affected limb, divided into 16 pain-tolerable injections on a fourth visit, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEQ ID NO: 13. In contrast, claims in ‘841 are directed to method for treating a human subject having painful diabetic peripheral neuropathy. The method comprising: intramuscularly administering to an affected limb of the human subject in need thereof, a pCR-HGF-X7 DNA construct at a dose of S$ meg per affected limb, equally divided into a plurality of infections to reduce pain in said human subject, wherein the pCK-HGF-X7 DNA construct comprises the nucleotide sequence as set forth in SEO TO NO: 13, and wherein each of the plurality of injections is performed with 0.25 mg of the pCR-HGP-X7 DNA construct. The patent differs from claimed invention by not disclosing intramuscularly administering an 8 mg dose in a subsequent plurality of visits in divided doses. Nho et al teach determining the effect on pain associated with diabetic neuropathy following repeated intramuscular administration of pCK-HGF-X7 construct to a calf muscle of a subject in need thereof.  These results suggest that the additional injection of pCK-HGF-X7 at a delayed time point could further improve the pain-relieving effect (see page 5122, col. 1, last para. to col. 2). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of ‘841 to further include repeated dose of intramuscular administration of pCK-HGF-X7 construct to a calf muscle of the subject in need thereof, in the method to elicit prolonged pain-relieving effect as suggested in Nho, as instantly claimed, with a reasonable expectation of success, at the time of the instant inventionAs such, the independent claim in  ‘841 claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pyun et al Gene Therapy (2010) 17, 1442–1452 teaches the construct pCK-HGF-X7 used in the instantly claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632